Citation Nr: 1144103	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), also claimed as emphysema, to include as secondary to exposure to asbestos.

2.  Entitlement to service connection for residuals of a stroke, to include transient ischemic attack (TIA).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of July 2008 and February 2009.  In June 2010, the appeal was remanded for further development.  

The issue of service connection for residuals of a stroke is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos and toxic fumes from molten metals while aboard ship during his period of active duty.

2.  It is at least as likely as not that a currently shown chronic obstructive pulmonary disease is related to such exposure.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this issue, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) need not be discussed. 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he suffers from COPD, which was caused by exposure to asbestos and toxic fumes during his foundry work while he was on active duty.  He states that he worked in a foundry aboard the USS Jason AR-8, a repair ship.  He said they used an asbestos mixture, apparently to coat or mold bearings, which had to be heated and poured as molten metal into the molds.  

An April 1970 performance evaluation described the Veteran's duties as assigned to the foundry in the repair department.  He operated the induction furnace for melting all metals and alloys, made all types of molds for the different alloys, and arranged and poured all types of bearings.   

Service treatment records do not show complaints or findings of COPD in service.  A chest X-ray obtained in connection with the separation examination revealed a 1 centimeter (cm) patchy area of left hilar calcification.  There was blunting of the left costophrenic angle, and there was a pleural adhesion along the left diaphragm.  There was no evidence of active disease.  

In August 2006, the Veteran was evaluated in a VA clinic.  He had currently been working as a carpenter for 10-15 years.  While in the military, he worked on board a repair ship, where he worked in a foundry and they had a high incident of emphysema because of the fumes and also a high incidence, apparently, of asbestosis.  He reported a great deal of exposure to asbestos on board this ship.  He said he had been advised that he likely had some evidence of asbestosis.  His routine chest X-ray had shown some evidence of a prominent right hilum with the right diaphragm also elevated anteriorly.  There was suggestion of a density inferior to the area of the right hilum.  There was possibly an infiltrative process extending anterior to the area of the lower aspect of the right hilum.  There was some haziness noted just above the hilum.  The Veteran said he had had a computerized tomography (CT) scan done locally, and was told he had emphysema and scarring.  He had smoked approximately 2 packs a day for 20-25 years, but quit smoking in 1986.  The impression was history of chronic obstructive pulmonary disease, possibly asbestosis, with an abnormal chest X-ray.  

On a VA examination in May 2008, the Veteran stated that he had had respiratory problems since service, which had become progressively worse.  He said that he had quit smoking in 1986.  X-rays disclosed a small amount of fibrosis within the lingula; the rest of the lung fields were clear, and the impression was no active disease.  Pulmonary function tests revealed a minimal obstructive lung defect.  There was moderate decrease in diffusing capacity.  The Veteran said he had been exposed to asbestos while in the Navy.  He had never been diagnosed with asbestosis.  Under diagnosis, the following was stated:  "asbestos exposure.  No evidence of restrictive pulmonary disease by pft."  The examiner, however, did not provide an opinion, stating that no opinion had been requested.  

The Veteran was hospitalized in April 2009 for treatment of a spontaneous pneumothorax.  On admission, a chest X-ray disclosed some chronic scarring at the left lung base, and some atelectasis in the right lower lobe.  The impression was development of a large right pneumothorax.  A computed tomography (CT) scan disclosed two very small calcified pleural plaques, unchanged since May 2005.  There was evidence of underlying COPD, predominantly with bullous changes, in both lung apices.  There as mild bilateral pleural scarring. There was a small calcified left hilar granulomas identified.  The impression was COPD.  

In May 2009, J.F., M.D., wrote that he had treated the Veteran during the recent hospitalization for a pneumothorax.  He was now probably going to have some restrictive lung disease on that side, but the underlying pathology was most likely secondary to emphysematous bleb or a congenital bled.  His pulmonary function tests demonstrated some mild obstructive lung process.  

In July 2010, the claims file was referred to a VA physician, for an opinion as to whether the Veteran was currently suffering from asbestosis or any respiratory disorder associated with asbestos exposure, or was otherwise related to active service.  The physician opinion was that it was at least as likely as not that the Veteran's pulmonary condition was caused by a result of his exposure to asbestos and toxic fumes while serving as a foundry worker.  He stated that according to researchers, the connection between asbestos and COPD was not as clear as the connection between asbestos and other lung disease.  However, the American Lung Association had reported that exposure to asbestos can easily irritate a previously existing case of COPD.  In some cases, asbestos exposure may even be one of the factors that causes the condition.  Additionally, the exposure to other toxic fumes probably furthered the progression of this pathologic process in his lungs.  Undoubtedly, his history of cigarette smoking also contributed to his current state of pulmonary dysfunction.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran is not competent to provide a nexus between any in-service exposure and his current lung condition, the Board finds that his statements concerning his in-service exposure to asbestos and toxic fumes are credible.  In this regard, they are consistent and detailed, and supported by his performance appraisals.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the guidelines set forth in Veterans Benefits Administration (VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). The Board notes these provisions have since been rescinded and are now found at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, which was effective December 13, 2005. 

According to this manual provision, inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis), but asbestos fibers may also produce other abnormalities, including fibrosis or pleural plaques.  Id., at ¶ 9(b).  Although asbestosis has not been diagnosed, the chest X-rays have shown these abnormalities.  Moreover, the most recent VA opinion concluded that the Veteran's COPD was related to asbestos exposure and exposure to toxic fumes.  A past history of cigarette smoking was also implicated, but when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, the signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Additionally, there is no medical opinion which directly contradicts the recent VA opinion conclusions.  The examiner in May 2008 indicated that the Veteran had a history of asbestos exposure, and also that there was no evidence of restrictive pulmonary disease.  The examiner, however, did not provide an opinion, stating that no opinion had been requested.  The Board does not possess the necessary medical expertise to draw any conclusions concerning a medical nexus based on the results of this examination.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  

In sum, the file contains credible evidence that the Veteran was exposed to asbestos and toxic fumes while on active duty.  There is a medical opinion linking his currently diagnosed COPD to this in-service exposure, and there is no opposing medical opinion.  In addition, chest X-ray abnormalities have been shown, which, according to VA manual guidelines, may be associated with asbestos exposure.  Given these factors, the Board finds that the evidence currently of record is evenly balanced with respect to whether the Veteran's COPD is due to in-service exposure to toxic fumes and asbestosis.  With the application of the benefit-of-the-doubt rule, service connection is warranted.  Hence, service connection for a chronic pulmonary disorder, diagnosed as COPD, is granted.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for chronic obstructive pulmonary disease is granted.


REMAND

This case was previously remanded for additional development concerning the issues of entitlement to service connection for COPD, addressed above, and service connection for residuals of a stroke.  This latter claim has been subsequently determined to refer to a transient ischemic attack (TIA), rather than the cerebrovascular accident more typically identified as a stroke.  Although the requested development concerning the claim was undertaken, the June 2011 SSOC failed to address this issue.  The additional evidence must be reviewed by the RO in the first instance.  See 38 C.F.R. §§ 19.31, 19.37 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required).   

Moreover, in a July 2011 statement, the Veteran said that he had another TIA on January 8, 2011.  Inasmuch as the Veteran's claim has been denied, in significant part, on the basis that he has no residuals of a prior TIA, the records of treatment for the recent TIA must be obtained.  In this regard, the requirement of the presence of a current disability is satisfied when an appellant has a disability at the time a claim is filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In addition, in view of this change since the last VA examination of the Veteran concerning this issue, he must be afforded an examination, to ascertain if there are residuals of the TIA's, or whether the TIA's are manifestations of a chronic disability.  The examination must also address whether any such condition had its onset in service, or is secondary to a service-connected disability.  Specifically, service connection is in effect for diabetes mellitus, hypertension, bilateral hearing loss, and tinnitus.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2011). Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(c); see Allen v. Brown, 8 Vet. App. 374 (1995).

Accordingly, the case is REMANDED for the following action:

1.  After securing appropriate authorizations, obtain the complete records of the Veteran's treatment for a TIA which occurred on January 8, 2011.  These records should include not only the hospital records for the incident, but all follow-up treatment and evaluation records to date.

2.  Thereafter, schedule the Veteran for a VA examination to determine whether he has residuals of one or more TIA's, or whether the TIA's constitute, or are a manifestation of, a chronic medical condition.  The diagnosis of any such condition should be provided.  Then, the examiner must address whether it is at least as likely as not that a TIA, and/or any resulting disability, had its onset during service, or is proximately due to or aggravated (i.e., permanently made worse) by service-connected disability.  (Service connection is in effect for diabetes mellitus, hypertension, bilateral hearing loss, and tinnitus.)  The claims files must be available to the examiner prior to the examination, and a complete rationale for all conclusions reached must be provided.  Any additional information or studies needed should be obtained, and the results reviewed, before the final opinion.  

3.  After completion of the above and any additional development deemed necessary, adjudicate the claim for service connection for TIA residuals, claimed as a stroke, on a direct and secondary basis.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, which addresses all evidence received since the last SSOC which addressed this issue, in February 2010.  After affording an opportunity for response, the case should be returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


